IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN BAILEY,                             : No. 360 MAL 2016
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (COMMONWEALTH OF PA/ SCI           :
CAMP HILL),                              :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

is DENIED.